Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  May 25, 2018                                                                    Stephen J. Markman,
                                                                                             Chief Justice

                                                                                        Brian K. Zahra
                                                                                Bridget M. McCormack
  156622                                                                              David F. Viviano
                                                                                  Richard H. Bernstein
                                                                                       Kurtis T. Wilder
                                                                                 Elizabeth T. Clement,
  W A FOOTE MEMORIAL HOSPITAL,                                                                    Justices
  d/b/a ALLEGIANCE HEALTH,
             Plaintiff-Appellant,
  v                                                     SC: 156622
                                                        COA: 333360
                                                        Kent CC: 15-008218-NF
  MICHIGAN ASSIGNED CLAIMS PLAN
  and MICHIGAN AUTOMOBILE INSURANCE
  PLACEMENT FACILITY,
            Defendants-Appellees,
  and
  JOHN DOE INSURANCE COMPANY,
            Defendant.

  _________________________________________/

       On order of the Court, the application for leave to appeal the August 31, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether: (1) this Court’s decision in Covenant Medical Center, Inc v
  State Farm Mut Auto Ins Co, 500 Mich. 191 (2017), should be applied to this case; (2) the
  Court of Appeals correctly concluded that this Court’s decision in Pohutski v City of
  Allen Park, 465 Mich. 675, 696 (2002), has been “effectively repudiated” in the context of
  judicial decisions of statutory interpretation, see Spectrum Health Hospitals v Farm
  Bureau Mut Ins Co of Michigan, 492 Mich. 503 (2012); Wayne County v Hathcock, 471
Mich. 445, 484 n 98 (2004); Devillers v Auto Club Ins Ass’n, 473 Mich. 562, 587 n 57
  (2005); and (3) if Pohutski has not been effectively repudiated, whether the Pohutski
  framework should have been applied in Spectrum. In addition to the brief, the appellant
  shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
                                                                                                                2

7.312(B)(1). The appellees shall file a supplemental brief within 21 days of being served
with the appellant’s brief. The appellees shall also electronically file an appendix, or in
the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
must be filed by the appellant within 14 days of being served with the appellees’ brief.
The parties should not submit mere restatements of their application papers.

      Persons or groups interested in the determination of the issues presented in this
case may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2018
       a0522
                                                                              Clerk